[Cite as In re Guardianship of Marks, 2022-Ohio-2495.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

IN RE THE GUARDIANSHIP OF                                :
ISHAMEL MARKS
                                                         :
                                                             No. 110814
[Appeal by Ida Marks]                                    :



                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: July 21, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                    Probate Division
                               Case No. 2021GRD257730


                                           Appearances:

                Edward M. Heindel, for appellant.

                Resch, Root, Philipps & Graham, LLC, and Derek L.
                Graham, for appellee.


LISA B. FORBES, J.:

                  Appellant Ida Marks (“Ida”) appeals the trial court’s order granting

guardianship of her son Ishamel Marks (“Ishamel”) to appellee Advocacy and

Protective Services, Inc. (“APSI”). After reviewing the law and pertinent facts of the

case, we affirm.
I.   Facts and Procedural History

                APSI filed an application for guardianship of Ishamel on February 9,

2021.      Subsequently, on March 11, 2021, Ida filed her own application for

guardianship.

                The probate court held a hearing before a magistrate on the

competing guardianship applications on April 7, 2021. Ida appeared pro se at the

hearing.

                On April 13, 2021, the magistrate issued a decision granting APSI’s

application for guardianship of Ishamel. Ida filed objections to the magistrate’s

decision on June 4, 2021.

                The probate court overruled Ida’s objections and adopted the

magistrate’s decision granting APSI guardianship of Ishamel on August 20, 2021,

finding that Ida’s objections were not well taken because pertinent to this appeal:

“the testimony of Shawn Vaughn was proper and should not be stricken from the

record”; “the Magistrate applied the clear and convincing evidentiary standard when

it found [Ishamel] incompetent”; and “the Magistrate did not err when he did not

appoint counsel on behalf of [Ishamel] * * *.” It is from this order that Ida appeals.

                At the April 7, 2021 hearing, the probate court heard testimony from

three witnesses. APSI called two witnesses in support of its application: Shawn

Vaughn (“Vaughn”) and Eboni Freeman (“Freeman”). In support of her application,

Ida called herself as a witness. In addition, the probate court noted that the record

contained a “court investigator report prepared by Dawn Schippling; two separate
statements of expert evaluation both indicating a need for guardianship; one filed

on February 9th, one filed on March 25th. And also some additional supplemental

medical documents that were provided on March 26th by the Monarch Center for

Autism.” Notably, both Ida and APSI argued that a guardian should be appointed.

      A. Hearing Testimony

           1. Shawn Vaughn

               Vaughn is “a representative of APSI representing adults with

developmental disabilities * * *.” At the time of the hearing, Vaughn had not met

Ishamel in person due to the Covid-19 pandemic. However, Vaughn had reviewed

Ishamel’s background records and discussed the case with the Cuyahoga County

Board of Developmental Disabilities. In his opinion, there was no less restrictive

alternative to guardianship for Ishamel.

               According to Vaughn, appointing APSI to be Ishamel’s guardian

would be in Ishamel’s best interest because “he was under Children and Family

Services, but now they are no longer the guardian because he aged out because he

turned 21. So currently he has no guardian, and I don’t think that he would be able

to be guardian of his self.”

               Vaughn stated that he had 48 individuals with developmental

disabilities as part of his “case load.” When Vaughn has to make medical or

placement decisions for one of the individuals with whom he works, he has “support

with those decisions from the medical specialists, and we also have support from our

regional program directors and assistant regional program directors as well as the
medical specialist.” Further, according to Vaughn he has “the full support and

backing of APSI in [his] day-to-day services.”

              In his experience with APSI, Vaughn claimed that it was oftentimes

easier on the family of the ward for APSI to be the guardian and to make the

decisions for the incompetent family member.

      Well, a lot of times we definitely want to keep the family members in
      the loop because some of our, some of our clients don’t actually have
      family, which is a lot tougher, but if people have family, we want to
      make sure we encourage the relationship between the family and
      always keep them involved in what is going on, whether it’s medical or
      any kind of needs, we also, we always make sure the family is involved.

          2. Eboni Freeman

              Freeman is a social program administrator II for the Cuyahoga

County Division of Children and Family Services (“CCDCFS”). Freeman testified

that CCDCFS became involved with Ishamel because “there were concerns with

school, but I think the underlying issue was an incident in which * * * Ishamel ran

out into the street and was almost hit by a car.” While CCDCFS had custody of

Ishamel, the agency worked with Ida to assist her in getting a “better understanding

of Ishamel’s diagnosis and his needs and techniques.” However, according to

Freeman, there has “just always been push back.”

              Freeman met with Ishamel in 2018 to discuss CCDCFS’s “transition

process.” The transition process is for “youth who are open with Board of DD” who

are “aging out of our system we transition, we kind of give a warm hand off between

from your agency to the Board of DD, and we coordinate between the two agencies
to find housing and make sure, you know, apply for Social Security for him, to make

sure that he’s set up when he ages out of our system.”

              Freeman stated that through her position with CCDCFS, she has

interacted with “a lot of young individuals” who need a legal guardian after they

become an adult. In her opinion, Ishamel needs a guardian and would benefit from

a professional guardian rather than a family member guardian. Freeman based her

opinion on her interactions with Ishamel and her interactions with Ishamel’s family.

“The concern is Ishamel has very high needs. And from the start of the transition

process, the family was, have not been in agreement with Ishamel having his own

home and being in the setting. They prefer for him to be home.” Freeman

elaborated that CCDCFS was concerned that if a family member was awarded

guardianship, “they will remove him from his current placement and move him

home with them in which they cannot provide for his needs.” “Ishamel, since

coming into care, his level of aggression have decreased some, but there are some

incidents I think as recent of August 20/22 where he required six staff to restrain

him.”

              According to Freeman, if Ishamel was moved out of his current

placement and into his family home, and subsequently needed to be placed outside

of the family home again, “it’s not guaranteed that an appropriate placement would

be identified in a timely fashion.” That is because the “County Board looks at our

children * * * as emergency cases in identifying housing and appropriate placement
for them.” Further, not having a professional guardian would limit the services and

options available to him and would cause him direct harm.

               Freeman believed that Ishamel would be removed from his current

placement if Ida was awarded guardianship “[b]ecause she has stated that on several

occasions she wants him home with her.”

               In his current placement, Ishamel lives with at most four individuals,

is involved in a day program, and receives socialization and interaction with others

there. Freeman stated that the socialization was very important for Ishamel and

that he would not receive that level of socialization if he were not in his current

placement or one similar.

          3. Ida Marks

               Ida believed that she should be awarded guardianship of Ishamel

because she had, “a home for him to live. I have a place for him that he could stay.

* * * I’m ready for him to come home because * * * it’s been going on at least three

years.” Ida explained that she felt as though “things have changed, and I think that

I’m a better parent than I was back then when * * * County took custody.”

               According to Ida, CCDCFS was awarded custody of Ishamel because

“he wasn’t going to school. * * * I felt that was wrong because they saying that it was

abuse and neglect in the home where I, where he was living at my home, but it

wasn’t, and that I just feel that he should come home.” In the time that Ishamel has

been out of her home Ida claimed that she developed a “better understanding * * *

of his diagnosis[.]”
              Ida claimed that Ishamel was not “getting the best care” at his current

placement. “[T]hey’re not really taking care of him like they supposed to, and I feel

like I’m a better person, I’m his mother[.]” Ida stated that she had visited Ishamel

at his current placement. Because of COVID-19, the placement “recommend[ed]

that [she] see him once a week.” However, prior to Covid-19, Ida visited Ishamel at

least “twice a week.”

              The court asked Ida how she would deal with some of the aggressive

behavior that Ishamel exhibits. Ida responded, “I’ve been going to parenting classes,

and they explained, show me the techniques how to deal with Ishamel when he gets

aggressive.” However, Ida claimed that she had not experienced any aggression

from Ishamel during her visits with him.

              Ida explained that if she were awarded guardianship, she “would

make some kind of arrangements” prior to removing him from his current

placement and moving him into her home to ensure he has the proper services.

              In response to Freeman’s testimony that Ishamel was removed from

the home after an incident where he ran into the street, Ida claimed that Ishamel

“was staying with his father when that happened,” and she never had that sort of

incident occur with Ishamel at her house.

      B. Court Investigator Report

              The court investigator report stated that Ishamel was served notice of

the guardianship proceeding via Zoom at his group home on March 2, 2021.

According to the report, the investigator was “unable to determine” whether Ishamel
understood the concept of guardianship because “Ishamel’s ‘receptive language

centers upon familiar words and commands, and he has difficulty adapting to novel

concepts.’”

               The report states that Ishamel’s diagnoses are “Autism Spectrum

disorder and Moderate intellectual disabilities.” It noted that Ishamel “has lived in

a group setting for the last 4.5 years,” and that his “[i]nteractions have improved

with the staff.”

               The investigator recommended in the report that a guardianship of

the person was needed for Ishamel. The investigator explained:

      Ishamel Marks is 20 years old and he is Autistic and has moderate
      developmental disabilities. * * * Ishamel is involved with the
      [Cuyahoga County Board of Developmental Disabilities] * * *. He was
      living at the Monarch Boarding academy since 2016; and as of 1/5/2021
      he has transitioned into a group home; managed by Connections.

      Prior to his placement at Monarch; he was residing with his mother Ida
      Marks in the family home * * *. Ishamel has difficulty communicating
      his needs and preferences and he relies on his staff to help identify his
      needs on a basic level. Something his family was not able to do.

      Ishamel has done well at Monarch and with continued support, and
      modeling by staff; they hope that he will do well in a group home. There
      has been significant decrease in his physical aggression; even though it
      is still in his treatment plan that staff can physically restrain him if
      necessary. His treatment team will continue to maintain his health,
      safety and make informed decisions regarding his ongoing medical and
      psychiatric care.

               The report concluded by stating that Ishamel was served notice of the

guardianship application and that the investigator “communicated to [Ishamel] in a

language and method best understandable” by him. Further, Ishamel was notified
of his “right to be present at the hearing, the right to contest any application for the

appointment of a guardian * * *, and the right to be represented by counsel.”

      C. Expert Evaluations

          1. February 9, 2021 Expert Evaluation

               Theresa Prabucki (“Prabucki”), a licensed independent social worker,

who “has been a member of [Ishamel’s] Cuyahoga DD support team since 31 October

2019, to assist with residential transition planning” prepared an expert evaluation

for the guardianship proceedings.

               The evaluation explains Ishamel’s impairments and states:

      Ishamel is a 20-year-old young man diagnosed with Autism Spectrum
      Disorder1 and Intellectual Disability, Moderate. He currently resides at
      Monarch Boarding Academy, where he was admitted in November
      2016 due to a significant increase in physical aggression. Prior to his
      residence at Monarch, Ishamel resided with his mother in the family
      home, spending weekends with his father. Per Ishamel’s most recent
      Functional Behavior Assessment (7/19/2020), “It was reported that
      Chester [Ishamel’s father] would often change Ishamel’s medications,
      or stop giving it to him completely, with little or no warning. At the
      time of admission, Ishamel was noted to have low frustration tolerance,
      limited verbal communication skills, low safety awareness, no
      functional coping skills, limited hygienic skills, and limited leisure
      skills.” Since Ishamel has been in a more structured and supported
      residential therapeutic setting, with a consistent medication regimen
      and ample opportunities for skill development, his physical aggression
      has reduced significantly in frequency and intensity.

      * * * He requires both macro and micro visual schedules and staff
      prompting to follow a daily schedule. Ishamel’s Bellefaire JCB
      Individualized Treatment plan (10/22/2019-10/21/2020) indicated

1The report states that Ishamel was diagnosed with severe Autism Spectrum Disorder on
August 22, 2005.
      that he has demonstrated deficits in both receptive and expressive
      communication. Receptively, Ishamel’s receptive language “centers
      upon familiar words and commands, and he has difficulty adapting to
      novel concepts.” Expressively, Ishamel has difficulty communicating
      his needs and preferences, and he relies on supportive others to help
      identify his needs on a basic level. He has difficulty spontaneously
      expressing himself with verbal language, * * *. Ishamel has made
      significant progress with identifying his emotions and choosing coping
      skills to self-soothe. However, he continues to demonstrate occasional
      challenges, particularly when he becomes anxious, agitated, frustrated,
      or over-stimulated. During such times, he may present with significant
      physical aggression or property destruction requiring the use of
      physical restraints by multiple staff. * * *.

      Ishamel’s team is in the process of planning for his graduation from the
      Monarch Boarding Academy and his transition to a congregate
      residential setting in the community. He will require comprehensive
      supports to maintain his health and safety, including ongoing medical
      and psychiatric care, and an individualized support plan that includes
      restrictive measures, specifically physical restraints. Due to his
      diagnosis of moderate intellectual disability and autism spectrum
      disorder, he is unable to make informed decisions independently, and
      it is recommended that guardianship be established.

              The evaluation acknowledged that Ida has expressed interest in

serving as Ishamel’s guardian, but “both Ishamel’s DCFS representative and his

Bellefaire treatment team have expressed concerns about [Ida’s] ability to make

decisions that will promote Ishamel’s safety and well-being.”

      Ishamel currently resides in a therapeutic residential setting where one
      of his identified treatment goals is to “demonstrate an increase in
      independence in completing activities of daily living.” Using visual
      supports and modeling, staff assist him with learning how to clean his
      bedroom and when to discard damaged personal items. In order to
      complete some of his routine tasks i.e. brushing teeth, washing laundry,
      Ishamel uses micro schedules that help break down the specific steps
      to be done. As a result of his moderate intellectual disability, Ishamel
      is unable to independently make decisions concerning medical
      treatments, living arrangements, and diet. He relies on supportive
      caregivers to assist him in all of these areas.
              The evaluation concluded with Prabucki’s opinion that guardianship

should be established for Ishamel.

          2. March 25, 2021 Expert Evaluation

              Dr. Sonal Moratschek MD, MPH (“Dr. Moratschek”) prepared an

expert evaluation for Ishamel’s guardianship proceedings. Ishamel was Dr.

Moratschek’s “patient at Bellefaire until [Ishamel’s] discharge.” He evaluated him

from 2015-2021. According to Dr. Moratschek, Ishamel has generalized anxiety

disorder and autism spectrum disorder.

              The evaluation stated that Ishamel “has limited ability to care for

[him]self * * *.”   Ishamel was described as “anxious” during the evaluation.

According to Dr. Moratschek, Ishamel’s “[t]hought process was focused on moving

away from [the] interview” and Ishamel “[c]ontinued to state ‘Say no.’”

              The evaluation concluded with Dr. Moratschek’s opinion that

guardianship should be established for Ishamel.

      D. Medical Records

              Also part of the record was a “discharge recommendation” from

Monarch Boarding Academy.            According to the discharge recommendation,

“Ishamel is currently programmed with 3:1 client-t0-staff ratio but requires 1:1

support during portions of his routines to ensure thoroughness of routine and to

assist with continued skill building.” Ishamel’s “maladaptive behaviors include

physical aggression observed as scratching, hitting, pulling, and choking.” However,

the document states that “[t]hese behaviors have decreased significantly since
admission and have become easier to manage.” While “[p]resently Ishamel does not

require frequent physical restraints * * * in moments in which he is experiencing

heightened emotions, he does require 2 staff to assist in utilizing his coping skills.

Ishamel will engage in physical grabbing or pulling at staff’s arms as a precursor to

more intense aggression.” The document noted that “[o]nce Ishamel begins to hit

and scratch, it is often difficult to de-escalate him and this can lead to a physical

intervention; the use of 3 to 4 staff during a physical intervention is needed to

maintain safety to all parties involved.” Further, Ishamel has been aggressive

toward Ida during visits but that she has been trained on “utilizing his visuals to de-

escalate” Ishamel’s behavior.

               Monarch Boarding Academy recommended that upon discharge,

“Ishamel should be placed in an environment where he can continue to receive the

level of individualized assistance he requires to be successful during challenging

moments in his day.” “Ishamel will require supervision in his general area during

all waking hours to maintain emotional regulation as well as to assist him in the

overall organization of his day.”

II. Law and Analysis

               On appeal, Ida raises one assignment of error arguing that “the trial

court abused its discretion in awarding guardianship to [APSI] instead of the ward’s

natural mother.” We disagree.

               A probate court’s appointment of a guardian is reviewed for an abuse

of discretion. In re Estate of Collins, 8th Dist. Cuyahoga No. 87978, 2007-Ohio-631,
¶ 10. “The paramount concern is the welfare of the ward and absent an abuse of

discretion the probate court's decision will not be disturbed.” In re Tutt, 8th Dist.

Cuyahoga No. 77028, 2000 Ohio App. LEXIS 3961, 10 (Aug. 31, 2000). “The term

‘abuse of discretion’ connotes more than an error of law or judgment; it implies that

the court’s attitude is unreasonable, arbitrary or unconscionable.” Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983); See Johnson v. Abdullah,

166 Ohio St.3d 427, 2021-Ohio-3304, 187 N.E.3d 463, ¶ 33-40 (discussing the abuse

of discretion standard of review).

                “If the probate court finds it to be in the best interest of an

incompetent * * * it may appoint pursuant to divisions (A) and (C) of this section,

* * * on application by an interested party, a limited guardian with specific limited

powers.” R.C. 2111.02(B)(1). The probate court is required to hold a hearing prior

to awarding guardianship. R.C. 2111.02(C). In pertinent part, the statute requires

that the “hearing shall be conducted in accordance with” the following:

       (3) If the hearing concerns the appointment of a guardian or limited
       guardian for an alleged incompetent, the burden of proving
       incompetency shall be by clear and convincing evidence.2

R.C. 2111.02(C).




       2  R.C. 2111.01(D)(1) defines incompetent as “[a]ny person who is so mentally
impaired, as a result of a mental or physical illness or disability, as a result of intellectual
disability, * * * that the person is incapable of taking proper care of the person’s self or
property * * *.”
               Based upon the evidence in the record,3 we find that the probate court

did not abuse its discretion in appointing APSI as guardian of the person of Ishamel.

               The probate court heard testimony and was provide with expert

evaluations and medical records that stated that Ishamel was diagnosed with Autism

Spectrum Disorder and intellectual disabilities and “[a]s a result of his moderate

intellectual disability, Ishamel is unable to independently make decisions

concerning medical treatments, living arrangements, and diet.” Therefore, because

Ishamel’s disabilities make him incapable of caring for himself, the record

demonstrated by clear and convincing evidence that Ishamel was incompetent.

               Ida argues in her appellate brief that the “magistrate did not apply the

clear and convincing evidence standard.”          However, we find that the record

demonstrates that the magistrate did apply the clear and convincing evidence

standard. In his decision, the magistrate explicitly found “[b]y clear and convincing

evidence, the Ward is incompetent, is in need of a Guardian or Successor Guardian,

and would benefit from the appointment of such fiduciary.” Therefore, Ida’s

argument has no merit.

               Further, the probate court did not abuse its discretion when it found

that granting APSI’s application for guardianship, rather than Ida’s, was in

Ishamel’s best interest. Ishamel was placed in the custody of CCDCFS after he ran

into the street and was almost hit by a car. The probate court heard testimony that


      3 As discussed more fully later in this opinion, Evid.R. 101(C)(7) provides that the
rules of evidence do not apply to “[s]pecial statutory proceedings of a non-adversary
nature in which these rules would by nature be clearly inapplicable.”
because of his diagnoses, Ishamel has “very high needs” and has demonstrated

aggressive tendencies. This testimony is supported by the expert evaluations and

medical records provided to the court. While Ishamel’s “level of aggression” had

decreased since being in professional care, he still had incidents where he was

aggressive. When the court asked Ida how she would handle Ishamel’s aggression,

she stated that she attended parenting classes that taught her techniques on how to

deal with his aggression, however, the court heard that prior to the hearing, Ishamel

had an “incident” that “required six staff to retrain him.”

               In his current placement, Ishamel receives socialization and

interaction with others. Freeman explained to the court that Ishamel would be

harmed by not having a professional guardian because it would limit the services

available to him. Despite his needs and the progress that he made in his current

placement, the court heard that if Ida were awarded guardianship, she intended to

move Ishamel back into her home.

               Accordingly, we find that the probate court did not abuse its

discretion in awarding guardianship to APSI.

               Under her sole assignment of error, Ida makes auxiliary arguments.

While these arguments do not necessarily impact whether the probate court abused

its discretion in awarding guardianship to APSI, in the interest of fairness and

justice, we will briefly discuss them.
               First, Ida argues that Vaughn did not have personal knowledge to

testify regarding “Ishamel’s circumstances” because he had never met Ishamel in

person, in violation of Evid.R. 602 and 701.

               Evid.R. 602, provides, in part, that a “witness may not testify to a

matter unless evidence is introduced sufficient to support a finding that the witness

has personal knowledge of the matter.”

               Pursuant to Evid.R. 701, a lay witness may testify as to his or her

opinions or inferences, “which are (1) rationally based on the perception of the

witness and (2) helpful to a clear understanding of the witness’ testimony or the

determination of a fact in issue.”

               We note that the rules of evidence do not apply to “[s]pecial statutory

proceedings of a non-adversary nature in which these rules would by nature be

clearly inapplicable.” Evid.R. 101(C)(7). The Ohio Supreme Court has held that

“[g]uardianship proceedings * * * are not adversarial * * *.” In re Guardianship of

Spangler, 126 Ohio St.3d 339, 2010-Ohio-2471, 933 N.E.2d 1067, ¶ 53. Further,

various districts have found that some if not all of the rules of evidence do not apply

to guardianship proceedings. See In re Guardianship of Cohodes, 10th Dist.

Franklin Nos. 14AP-318, 14AP-972, 14AP-319, and 14AP-973, 2015-Ohio-2532, ¶ 22

(finding that the rules of evidence do not apply to guardianship proceedings); In re

A.E.R., 2018-Ohio-1685, 111 N.E.3d 674, ¶ 46 (5th Dist.), quoting In re

Guardianship & Conservatorship of Stancin, 10th Dist. Franklin No. 02AP-637,
2003-Ohio-1106, ¶ 13 (finding that the rules against hearsay are “clearly

inapplicable” to guardianship proceedings).

              Regardless of the applicability of the rules of evidence to guardianship

proceedings, Vaughn’s testimony would meet the requirements of Evid.R. 601 and

702 to establish that he had personal knowledge to testify as a representative of

APSI.   Additionally, there was an abundance of other evidence provided that

supports the trial court’s award of guardianship to APSI.

              While Vaughn stated that he had not personally met Ishamel, he had

reviewed Ishamel’s records and discussed the case with the Cuyahoga County Board

of Developmental Disabilities. Further, he testified regarding what he believed

would be in Ishamel’s best interest as an adult with developmental disabilities,

based on Vaughn’s experience as a representative for APSI as a guardian to 48 other

adults with developmental disabilities. Therefore, the probate court did not err

when it allowed Vaughn to testify and considered his testimony to be proper.

              Freeman testified that she had met Ishamel and based upon her

experience with other individuals with developmental disabilities who were aging

out of CCDCFS’s custody and Ishamel’s “very high needs[,]” she believed he needed

a professional guardian. Further, the court investigator report, expert reports, and

medical records demonstrate that Ishamel was diagnosed with autism, Ishamel has

difficulty communicating his needs and caring for himself, and his family was unable

to help him identify his needs when he lived with them. Further, Ida herself testified
that she would remove Ishamel from his current placement if the court awarded

guardianship to her.

               Finally, Ida argues that “[t]he Magistrate did not protect Ishamel’s

statutory rights to counsel[.]” This lead opinion finds that Ida does not have

standing to raise this issue.

               Pursuant R.C. 2111.02(C)(7),

      [i]f the hearing concerns the appointment of a guardian or limited
      guardian for an alleged incompetent, the alleged incompetent has all of
      the following rights:

      (a) The right to be represented by independent counsel of the alleged
      incompetent’s choice;

      (b) The right to have a friend or family member of the alleged
      incompetent’s choice present;

      (c) The right to have evidence of an independent expert evaluation
      introduced;

      (d) If the alleged incompetent is indigent, upon the alleged
      incompetent’s request:

      (i) The right to have counsel and an independent expert evaluator
      appointed at court expense;

      (ii) If the guardianship, limited guardianship, or standby guardianship
      decision is appealed, the right to have counsel appointed and necessary
      transcripts for appeal prepared at court expense.

               Pursuant to the statute, these rights belong to the alleged

incompetent for whom a guardianship application is filed. Here, the court heard

testimony from Vaughn and Freeman that Ishamel had been under CCDCFS’s

custody prior to turning 21, leaving him without a guardian. Because Ishamel was
without a guardian, APSI and Ida filed their respective applications for guardianship

that were before the probate court.

                Accordingly,    in   this   matter   the    rights   afforded    under

R.C. 2111.02(C)(7) rest with Ishamel. Because these are Ishamel’s rights, Ida has no

standing to assert them on his behalf as an applicant for guardianship. See Holmes

v. Holmes (In re Holmes), 5th Dist. Coshocton No. 14-COA-025, 2015-Ohio-542,

¶ 16.

                Based on the foregoing, we find that the probate court did not err in

awarding guardianship to APSI. Ida’s assignment of error is overruled.

                Judgment affirmed.

        It is ordered that appellee recover from appellant costs herein taxed.

        The court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this court directing the

common pleas court, probate division, to carry this judgment into execution.

        A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, JUDGE

SEAN C. GALLAGHER, A.J., CONCURS IN JUDGMENT ONLY (WITH
SEPARATE OPINION);
MICHELLE J. SHEEHAN, J., CONCURS IN JUDGMENT ONLY (WITH
SEPARATE OPINION)
SEAN C. GALLAGHER, A.J., CONCURRING IN JUDGMENT ONLY:

              I respectfully concur in judgment only.

              Ida Marks (“Ida”) has standing to appeal the appointment of

Advocacy Protective Services Inc. (“APSI”), as guardian of the person and estate of

Ishamel Marks (“Marks”) and to challenge the deprivation of Marks’s statutory

rights. In re Guardianship of Santrucek, 120 Ohio St.3d 67, 2008-Ohio-4915, 896

N.E.2d 683, ¶ 14. I would not adopt the conclusion reached in Holmes v. Holmes

(In re Holmes), 5th Dist. Coshocton No. 14-COA-025, 2015-Ohio-542, at ¶ 16, that

an applicant for guardianship or an intervenor does not ever have standing to appeal

or challenge the deprivation of the alleged incompetent person’s rights enumerated

in R.C. 2111.02(C)(7) because those rights belong only to the alleged incompetent

person.

              Although the rights belong to the alleged incompetent person, that is

not to say than an interested person cannot ask the probate court to ensure

enforcement of those rights.

              If the person is declared incompetent under R.C. 2111.02, nothing has

changed except for that legal designation of that person. The mental or physical

health limitations that led to the incompetency finding and the fact that the person

is incapable of acting of their own accord previously existed. The court’s declaration

of incompetency simply recognizes that fact and declares it for legal purposes.

Although one is presumed to be competent until legally declared otherwise, I cannot

agree that all such persons have the inherent capability of asserting their statutory
rights without assistance from others, or even effectively waiving those rights,

immediately before being declared incompetent and incapable of managing their

own affairs. See Santrucek at ¶ 21 (Pfiefer, J., dissenting). Any waiver of the

statutory rights in that instance should be suspect. See, e.g., State v. Cassano, 5th

Dist. Richland No. 07CA27, 2008-Ohio-1045, ¶ 15 (case remanded for hearing to

determine whether offender was competent to waive a statutory right); but see In re

Furgione, 8th Dist. Cuyahoga No. 67715, 1995 Ohio App. LEXIS 4857, 4 (Nov. 2,

1995) (an alleged incompetent person, who suffered from senile dementia, was

incapable of caring for himself and demonstrated “inadequate judgment ability,”

nonetheless validly waived his right to counsel before being declared incompetent

in a R.C. 2111.02 proceeding).

               The lead opinion’s adoption of Holmes prevents concerned family

members from ensuring that the person’s interests are protected after properly

entering an appearance in the action. For instance, imagine a situation in which a

distant relative enters an appearance to challenge the guardianship proceedings in

an honest attempt to ensure the best for their relative. See, e.g., In re J.W., 5th Dist.

Fairfield Nos. 11-CA-2, 11-CA-3, 11-CA-4, and 11-CA-5, 2011-Ohio-5191, ¶ 38; In re

Guardianship of Cicchella, 11th Dist. Lake No. 2013-L-132, 2014-Ohio-5703, ¶ 13.

Under Holmes, the fact that the alleged incompetent person failed to assert their

statutory rights leads to waiver. For the waiver to be binding as only asserted

through the alleged incompetent person, however, courts would have to accept the

fiction that moments after accepting a valid and knowing waiver of the R.C.
2111.02(C)(7) rights, the court is capable of declaring that same person incompetent

and incapable of asserting their own rights.

               I would not deny concerned, interested persons from timely and

properly asserting the alleged incompetent person’s statutory rights in all situations.

Standing in a guardianship proceeding is solely derived from the interested person’s

status as a party in the case. Stantrucek, 20 Ohio St.3d 67, 2008-Ohio-4915, 896

N.E.2d 683, at ¶ 14. The question in these cases is whether the alleged incompetent

person has the capacity to waive their rights.

               Given the implications of the lead opinion’s conclusion, I would avoid

rendering a decision on the standing issue. Marks’s statutory rights under R.C.

2111.02(C)(7) are not a dispositive issue. Ida filed her own application to be

appointed the guardian, and she was present at the hearing in which she could have

timely raised Marks’s statutory rights on his behalf but did not do so. That was not

her focus. Her focus was on her application to be appointed Marks’s guardian

whereby she waived any error in the statutory process. “[A]dvisement of a ward of

her statutory rights and a subsequent lack of assertion of the rights, constitutes a

waiver.” In re Guardianship of Naticchia, 11th Dist. Lake No. 2020-L-034, 2020-

Ohio-6814, ¶ 20, citing In re Cicchella at ¶ 14-15. Even if she possessed standing to

do so, Ida has not timely asserted any deprivation of rights under R.C. 2111.02(C),

and has not demonstrated plain error through her objections to the magistrate’s

decision based on the trial court’s conclusion that all statutory requirements and

rights were maintained.
                Since both parties generally agree that Marks is incompetent and in

need of a guardian, and no error has been assigned with respect to the probate

court’s conclusion on the competency issue, our scope of review is narrow. Ida is

asking this court to declare her the guardian over APSI because of her maternal

relationship.

                According to the prevailing law in Ohio, “there is no statutory

preference for who should be appointed the guardian of a person declared

incompetent.” In re Estate of Collins, 8th Dist. Cuyahoga No. 87978, 2007-Ohio-

631, at ¶ 14. Although in practice, it is generally understood that courts look to “the

next of kin or those with familial ties or someone acceptable to such persons on the

theory that they will be the ones most concerned with the ward’s welfare, [courts]

have great discretion in this matter and are not required to do so.” Id. Courts may

appoint an independent person as guardian if it is in the best interest of the ward,

and there is no statutory requirement to favor appointing a family member over an

independent guardian. Id., citing In re Guardianship of Terzano, 11th Dist. Lake

No. 90-L-14-050, 1990 Ohio App. LEXIS 5398 (Dec. 7, 1990). Thus, the probate

court has discretion as to whom to consider as the guardian upon concluding that

the ward is incompetent; and that discretion does not depend on the clear and

convincing standard, which applies only to the determination of the person’s

incompetency. R.C. 2111.02(C)(3).

                Ida does not directly address the probate court’s discretion with

respect to granting APSI’s application for guardianship of Marks and denying hers
but instead focuses on the admissibility of testimony from APSI’s representative

under the Ohio Rules of Evidence. As the lead opinion notes, those rules do not

generally apply to guardianship proceedings. In re Guardianship of Cohodes, 10th

Dist. Franklin Nos. 14AP-318, 14AP-972, 14AP-319, and 14AP-973, 2015-Ohio-2532,

at ¶ 22.

               The sole issue for this appeal is whether the probate court abused its

discretion by appointing APSI as the guardian of Marks instead of Ida. Since Ida

has not demonstrated error on that point, the decision of the probate court should

be affirmed.

               For the foregoing reasons, I concur in judgment only.



MICHELLE J. SHEEHAN, J., CONCURRING IN JUDGMENT ONLY:

               The issue presented in this appeal concerns whether the probate court

abused its discretion in awarding guardianship to APSI instead of to the ward's

mother. I concur fully with the lead opinion that the trial court did not abuse its

discretion in granting APSI guardianship of Ishamel. I concur in judgment only

because the R.C. 2111.02(C)(7) issue regarding an alleged incompetent’s rights is not

squarely before us and a holding on that issue is not necessary under the facts of this

case.